COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Ronald DePinho and Andrew Dennis

Appellate case number:      01-14-00878-CV

Trial court case number:    2014-42165

Trial court:                152nd District Court of Harris County

       On October 30, 2014, relators, Ronald DePinho and Andrew Dennis, filed a
petition for writ of mandamus and a motion for temporary relief. The motion for
temporary relief is granted. The trial court’s October 14, 2014 order granting the Petition
for Rule 202 Deposition and requiring relators to appear for depositions by November 7,
2014, is stayed. The stay is effective until disposition of relators’ petition for writ of
mandamus or further order of this Court. See TEX. R. APP. P. 52.10(b).

      The Court further requests a response to the petition from the real party in interest,
Dr. William Bornmann. The response, if any, is due no later than November 14, 2014.

       It is so ORDERED.



Judge’s signature:/s/ Terry Jennings
                  Acting individually       Acting for the Court


Date: October 31, 2014